¶[1 Washington’s juvenile restitution statute makes all participants convicted of a crime jointly and severally responsible for all restitution that must be paid because of the crime. The petitioners argue that, properly read, the statute is less broad and makes them jointly and severally responsible only for the damage they actually caused while committing the crime. Based on the plain language of the statute, we disagree and affirm the courts below.
Chambers, J.
FACTS
¶2 On October 5, 2001, David McNulty stole a car belonging to Hee Koh from the Edmonds Park and Ride. After driving around for some time, he picked up Ferguson Hiett, Ian Freilinger, and another passenger at a park in Burien. As they left the park, Deputy Keller began to follow them in a marked patrol car. Approximately two blocks from the park, after the car ran a stop sign in a Fred Meyer parking lot, Hiett and Freilinger jumped from the moving car and fled. After describing Hiett and Freilinger to dispatch, Deputy Keller turned on his siren and lights. In response, McNulty drove faster and erratically. After a few more blocks, McNulty turned into a parking lot owned by the Les Schwab Tire Company. He was going too fast and, after hitting a curb, the car spun out of control, collided *563with a Les Schwab truck and finally crashed into the storefront. McNulty was apprehended at the scene of the accident, and Hiett and Freilinger were apprehended later that evening.
¶3 Hiett and Freilinger were charged with taking a motor vehicle without permission, former RCW 9A.56.070 (1975), recodified as RCW 9A.56.075(1), and accepted deferred dispositions.1 In addition, McNulty was prosecuted separately for attempting to elude police pursuit. At a joint restitution hearing, the three and the other passenger were found jointly and severally responsible for Koh’s missing property, damage to Koh’s car, and damage to Les Schwab’s truck and building.
¶[4 Hiett and Freilinger appealed and, after consolidation, the Court of Appeals affirmed the restitution order. We accepted review, 153 Wn.2d 1001, 103 P.3d 1247 (2005), and affirm.
ANALYSIS
¶5 Atrial court’s authority to impose restitution is derived from statute. State v. Enstone, 137 Wn.2d 675, 682, 974 P.2d 828 (1999). “Review of a juvenile court’s restitution order is limited to whether statutory authority exists for the imposed restitution.” State v. J.P., 149 Wn.2d 444, 449, 69 P.3d 318 (2003) (citing State v. Landrum, 66 Wn. App. 791, 795, 832 P.2d 1359 (1992)). The juvenile restitution statute makes juveniles jointly and severally responsible for restitution for any loss or damage caused by a crime:
the court shall require the respondent to make restitution to any persons who have suffered loss or damage as a result of the offense committed. ... If the respondent participated in the crime with another person or other persons, all such partici*564pants shall be jointly and severally responsible for the payment of restitution.
RCW 13.40.190(1) (emphasis added).
¶[6 Hiett and Freilinger argue that the law authorizes restitution only when the damage is causally connected to the juvenile’s individual conduct and that because the property loss and damage occurred before and after they rode in the car, these losses cannot be causally connected with their conduct. This is a strained reading of the statute. The relevant causal connection is between the damage and the committed offense, which of course includes the conduct, not between the damage and merely the juvenile’s individual offense. Since all defendants were convicted of the crime, all defendants are jointly and severally responsible for the restitution. RCW 13.40.190(1).
¶7 Essentially, the defendants contend that case law has limited restitution by requiring a causal relation between the defendants’ conduct and the victim’s injury. But this misreads our case law. Our legislature clearly intended to make restitution widely available to the victims of crimes, at least when their injuries were a foreseeable consequence. To accomplish this legislative purpose, courts will look not only to the abstract elements of the crime but also to the defendants’ actual conduct. Landrum, 66 Wn. App. 791, is illustrative. In Landrum, two defendants were charged with first degree child molestation based on sexual contact with a minor. Id. at 794. After entering Alford2 pleas to fourth degree assault, both were ordered to pay restitution for their victims’ counseling costs. Id. Both appealed the restitution order, arguing that the legislature intended restitution for counseling to be limited to victims of sex crimes and that the generally defined elements of fourth degree assault were not reasonably related to such counseling. Id. at 798-99. The court upheld the restitution orders, holding that a court looks “to the underlying facts of the charged offense, not the name of the crime to which the *565defendant entered a plea.” Id. at 799. Put another way, since the victims’ injuries were a reasonably foreseeable consequence of the underlying facts of the crime, the crime was reasonably related to the victims’ counseling expenses.
¶8 Landrum clarified that a court may also look at the undérlying facts of the charged crime rather than only the generally defined elements of the crime. Rather than limiting the search for a causal connection, Landrum instead broadened the test to include the underlying actual conduct. This accords with the legislature’s broad imposition on offenders of responsibility for restitution. The statutory provision for joint and several responsibility demonstrates the legislature’s intent: an individual’s actual conduct does not determine the extent of his responsibility for restitution; instead, all acts which form the crime are imputed, for restitution purposes, to any participant.
¶9 Here, the relevant crime is defined as “intentionally takfing] or driving] away any automobile or motor vehicle” without permission or “voluntarily riding in or upon said automobile or motor vehicle with knowledge of the fact that [it] was unlawfully taken.” Former RCW 9A-.56.070(1). Taking the vehicle is an act which is necessary to commit the crime and is thus imputed to a knowing and voluntary rider who is, by statute, equally guilty with the person taking or driving the vehicle. Id.
¶10 Under the restitution statute, then, the juvenile court’s order is authorized if a causal connection exists between the crime as a whole and the property loss and damage. Petitioners deny that a sufficient causal connection exists between taking the vehicle and the loss of personal property in the vehicle when it was taken or damage caused by driving after they jumped from the car. They rely on two cases decided by the Court of Appeals, State v. Woods, 90 Wn. App. 904, 953 P.2d 834 (1998) and State v. Tetters, 81 Wn. App. 478, 914 P.2d 784 (1996). Woods was arrested for possession of a stolen vehicle one month after it was stolen. Tetters was arrested for possession of a stolen vehicle one week after the car was stolen. *566Neither was charged with the underlying theft, and there was no evidence to support such a charge. In both cases, the trial court ordered restitution for the loss of personal property located in the vehicle at the time it was stolen. On review, the Court of Appeals properly held in both cases that the defendant’s subsequent possession of the stolen vehicle was not necessarily related to, or a but for cause of, the loss of the personal property in the vehicles.
¶11 Here, of course, petitioners are guilty of taking, rather than merely subsequently possessing, the automobile. But for the taking of the vehicle, the personal property would not have gone missing. The order of restitution for the lost personal property was therefore authorized by statute.
¶12 Similarly, but for the taking of the automobile without permission, the crash and resulting damage to the car and to the Les Schwab property would not have occurred. Petitioners do not deny the existence of a causal connection, but instead argue that McNulty’s attempt to elude police pursuit was a superseding cause which effectively cut off their restitution responsibility. Without deciding whether principles of proximate cause or the superseding cause apply in the criminal restitution context, we note that an intervening act must be unforeseeable in order for it to break the causal chain. See Schooley v. Pinch’s Deli Mkt., Inc., 134 Wn.2d 468, 482, 951 P.2d 749 (1998). While there might be some set of factual circumstances which would break the causal chain, we cannot say that it was unforeseeable that a person guilty of taking a motor vehicle would steal personal property in the vehicle, attempt to elude the police, or cause an accident.
CONCLUSION
¶13 The legislature chose to make all participants responsible for the damages caused by their crime and not to limit responsibility to those damages which occur while individuals are actively participating. In doing so, it has *567used broad, but clear, language to ensure that victims are fully compensated. To read an implied limitation into the statute would leave victims undercompensated and thwart the will of the legislature. We decline to do so and accordingly affirm.
C. Johnson, Bridge, Owens, Fairhurst, and J.M. Johnson, JJ., concur.

 In accepting the deferred disposition, Hiett and Freilinger stipulated to the facts in the police report. Additionally, McNulty stated that he told them that the car was stolen before they began driving. Although they denied knowing the car was stolen, the punched ignition was lying on the floor of the back seat and a screwdriver was lying on the floor under the driver’s seat.


 North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed. 2d 162 (1970).